DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1 and 34-38 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.




 Withdrawn rejections
Applicant's amendments and arguments filed 7/27/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 1 and 34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Verhoff et al. (US 2002/0003179; published January 10, 2002). 
The instant application claims a method for producing a composition, comprising the steps of: dry milling a solid biologically active material, a surfactant and a millable grinding matrix in a mill comprising a plurality of milling bodies, for a time period sufficient to produce particles of the biologically active material dispersed in an at least partially milled grinding material, where the volume fraction of active is 35-50% v/v and a median particle size equal or less than 800 nm.
Verhoff et al. disclose a method of media milling using two size distributions to obtain small particles of solid material [0001].  The process is carried out by preparing a dispersion of solid particles of milled substrate in a fluid carrier, milling with a plurality of milling media and separating the milled substrate from the fluid carrier [0041-50].  The fluid carrier includes gases and which is a dry milling process [0140]. The process is able to mill substrates with size less than 350 micrometers [0065].  The preferred volume fraction of small media is less than 50% [0106].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 34-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verhoff et al. (US 2002/0003179; published January 10, 2002).
Applicant’s Invention
Applicant claims a method for producing a composition, comprising the steps of: dry milling a solid biologically active material, a surfactant and a millable grinding matrix in a mill comprising a plurality of milling bodies, for a time period sufficient to produce particles of the biologically active material dispersed in an at least partially milled grinding material, where the volume fraction of active is 35-50% v/v and a median particle size equal or less than 800 nm.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Verhoff et al. (US 2002/0003179; published January 10, 2002) disclose a method of media milling using two size distributions to obtain small particles of solid material [0001].  The process is carried out by preparing a dispersion of solid particles of milled substrate in a fluid carrier, milling with a plurality of milling media and separating the milled substrate from the fluid carrier [0041-50].  The fluid carrier includes gases and which is a dry milling process [0140]. The process is able to mill substrates with a size less than 350 micrometers [0065].  The preferred volume fraction of small media is less than 50% [0106]. With respect to claim 35 of the instant application, Verhoff et al. teach sodium lauryl sulfate is an anionic surfactant used in the process [0169].  The preferred process for preparing a dispersion comprises poorly water-soluble pharmaceutical compounds in a fluid carrier with surfactants [0178].  Fluid carriers also include carbohydrates.  
	 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Verhoff does not teach preference for dry milling over wet milling.
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Verhoff to include a dry milling process wherein the fluid carrier is a gas with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Verhoff to choose a dry milling process so that liquid carriers are not needed.  

Claims 37 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verhoff et al. (US 2002/0003179; published January 10, 2002) in view of Kesisoglou et al. (Nanosizing-Oral formulation development and biopharmaceutical evaluation, Advanced Drug Delivery Reviews 59 (2007), page 631-644). 
Applicant’s Invention
Applicant claims a method for producing a composition, comprising the steps of: dry milling a solid biologically active material, a surfactant and a millable grinding matrix in a mill comprising a plurality of milling bodies, for a time period sufficient to produce particles of the biologically active material dispersed in an at least partially milled grinding material, where the volume fraction of active is 35-50% v/v and a median particle size equal or less than 800 nm.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Verhoff et al. are addressed in the previous 103 rejection.  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Verhoff et al. do not teach lactose or mannitol in the process.  It is for this reason that Kesisoglou et al. is joined.
Kesisoglou et al. disclose nanosizing pharmaceutical ingredients down to the sub-micron range of 100-200 nm to increase dissolution and bioavailability (abstract).  The sub-microns are stabilized with surfactants or polymer in nanosuspensions which are further processed into dosage forms for oral administration (page 632, paragraph 2).  The surfactants aid in stabilizing the drug particles and include the anionic surfactant sodium lauryl sulfate (page 633, section 3.1, paragraph 2).  The suspensions are converted to solid form by adding redispersants selected from lactose and mannitol (page 633, section 3.1, paragraph 3).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Verhoff et al. and Kesisoglou et al. teach processes of milling pharmaceutical ingredients.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Verhoff et al. and Kesisoglou et al. to include lactose or mannitol as carbohydrates in the milling process with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Verhoff et al. and Kesisoglou et al. to include lactose or mannitol because Kesisoglou et al. teach the compounds help maintain the solid form of the active ingredients.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp. 


	Claims 1 and 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,808,751.

The instant application claims a method for producing a composition, comprising the steps of: dry milling a solid biologically active material and a millable grinding matrix in a mill comprising a plurality of milling bodies, for a time period sufficient to produce particles of the biologically active material dispersed in an at least partially milled grinding material, where the volume fraction of active is 35-50% v/v. 
Patent 8,808,751 claims a dry milling method for producing a composition comprising nanoparticles of a biologically active compound comprising the step of: dry milling a solid biologically active compound, sodium lauryl sulfate and lactose anhydrous or lactose monohydrate (grinding matrix) in a mill comprising a plurality of milling bodies, for a time period sufficient to produce a composition comprising nanoparticles of the biologically active compound having an average size between 1,000 and 75 nm dispersed in at least partially milled lactose anhydrous or lactose monohydrate, wherein the particle size of the lactose anhydrous or lactose monohydrate is reduced by the dry milling.  Claim 1 of ‘751 does not specify the volume fraction of 25% of the particles of the biologically active compound.  Although not claimed, ‘751 teaches that the volume fraction of the nanoparticles is preferably less than about 25 vol% of active compound (column 14).  A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).  Therefore, it would have been prima facie obvious from Claim 1 of ‘751 at the time of the instant invention to make particles at or above a volume fraction of 35-50% with a reasonable expectation of success.  Therefore, the scopes of the patented claims and the instant application overlap. 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/016443 (USPGPUB No. 2018/0369145).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope. 
The instant application claims a method for producing a composition, comprising the steps of: dry milling a solid biologically active material and a millable grinding matrix in a mill comprising a plurality of milling bodies, for a time period sufficient to produce particles of the biologically active material dispersed in an at least partially milled grinding material, where the volume fraction of active is 25% v/v. 
Copending '443 claims a method for improving the dissolution profile of a biologically active material, comprising the steps of: dry milling a solid biologically active material and a millable grinding compound in a mill comprising a plurality of milling bodies, for a time period sufficient to produce a solid dispersion comprising nanoparticles of the biological compound. 443’ does not specify the vol fraction of 25% of the particles of the biologically active compound.  Although, not claimed 443’ teaches that the volume fraction of the nanoparticles is preferably 5 and about 25 vol% of active compound [0316].  A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).  Therefore, it would have been prima facie obvious from Claim 1 of ‘443 at the time of the instant invention to make particles at or above a volume fraction of 25% with a reasonable expectation of success.  Therefore, the scope of the copending application and the instant application overlap. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617